Wood, J., (after stating the facts). The decree was correct. Sections 5442, 5445, 5446 and 5447 of Kirby’s Digest, inclusive, give to municipal corporations the power to provide “a supply of water” and “to regulate same,” and authorize the city council “to determine whether the prices charged for water are reasonable,” and “to fix such prices to be paid for water as they may deem to be a reasonable charge,” and require the water company “to adopt such rates to be charged for water as shall be fixed by the city council.” Under these provisions of our statute the ordinance of the city council of Arkadelphia, passed September 6, 1909, was valid. That was an ordinance “to fix and regulate the price and rates to be charged for furnishing water in the city by the water company.” The provision permitting the water company, in case it became dissatisfied with the flat rate, to install a meter at its expense and to require the consumer to pay at the rates fixed for measured water was hut a means of regulating the distribution and “supply of water” and of fixing the price that should be paid for same. In Red Star Steamship Company v. Jersey City, 45 N. J. Law (16 Vroom) 246, it is said: “A meter is a contrivance to regulate the distribution of water by adjusting the quantity and price. It is therefore within the province of the city board’s duties to enable them to fix their rates with exactness, instead o'f by uncertain estimate, and to deal justly with the consumers. The idea advanced on the argument in behalf of the city was that the meter was for the advantage of the consumers, to protect themselves against the overcharge of the commissioners, and from excessive estimates of the quantity of water used. The only duty of the consumer spoken of in the charter is the payment of rent for the use of the water, and there is nowhere an intimation that the city may, without his consent, supply fixtures for the distribution or use of water and charge him with the cost. Section 87 of the act of 1871, under which the right to make this charge is claimed, enables the board of public works to make by-laws, rules and regulations for the security and proper management of the waterworks and drainage, for the introduction of water into the houses and to regulate the use thereof, as may seem to them necessary and proper; but it is not said that by such by-laws, rules and regulations they may, on their own motion, procure expensive devices for regulating the supply of water and impose the cost on the consumer.” There is nothing in appellant’s charter authorizing it, when it puts in meters, to charge the consumer for the cost of such meter. There is a provision in the charter that, if the flat rate should exceed the rate established by the company’s rules, “the consumer may demand metered service according to the rules and regulations of the grantee” (water company). But this provision of the charter is for the benefit of the consumer, and is only to be invoked by him. The charter refers to the “rules and regulations of the grantee.” But there is nothing in these “rules and regulations” that gives the water company the right to charge the consumer with the cost of .meters. The rule that “meters will be put in whenever deemed proper by the company” does not authorize the appellant to charge the consumer with the cost of the meter when it is “put in.” The ordinance of the city council of March, 1909, § 1, provided * * * “that, in case the water company shall become dissatisfied with the flat rate paid for water by any consumer, it may require the said consumer to install a meter of some standard make,” etc. This probably did authorize the company to have the consumer install a meter at his own expense. But this section of the ordinance was expressly amended by the ordinance of September 6, 1909, allowing the water company, if it became dissatisfied with the flat rate paid for water by any customer, to install a meter at its own expense. So in the case under consideration there is a valid ordinance passed by the city council under authority of statutory provisions permitting the appellant, on becoming dissatisfied with the flat rate paid by the consumers of water, to install and connect a meter at its own expense, and to require the consumer thereafter to pay “for measured water.” The appellant is therefore not warranted in demanding that the consumers of water shall put in meters at their own expense. The case before us does not call for a discussion of what is, or should be, the rule in cases where the city council, having the authority to do so, has passed an ordinance requiring the consumers of water generally, or a certain class of consumers, to pay for installing meters. Such are the cases of Shaw Stocking Co. v. Lowell, 18 L. R. A. (N. S.) 746; State v. Gosnell, 61 L. R. A. 33. These cases, however, are authority for the position that where a city council is authorized to pass an ordinance requiring the consumer to furnish meters, and the council makes such a regulation, it will be enforced. The same rule is necessarily applicable where the city council is authorized, as in the case at bar, to pass and does pass an ordinance permitting the water company, where it is dissatisfied with the flat rate, to put in meters at its own expense. The ordinance in the latter case will be enforced upon the same principle as the former. Nor is the case at bar one in which the city council, although having authority, has not passed any ordinance upon the subject. Here the city council, having authority, has spoken, and has said that the appellant, if it becomes dissatisfied with the flat rate being paid by its consumers, may put in meters at its own expense. This necessarily excludes the idea that appellant may put in meters at the expense of appellees. In addition to the authorities above cited, see in note to State v. Gosnell, supra, 61 L. R. A. at page 112, “Meters.” Act 282, Acts of 1905, p. 700, provides: “That all persons, partnerships or corporations, owning or operating any company or enterprise for the furnishing of water * * * to the general public, in cities of the first and second class, * * * in case they furnish .meters to their patrons for the purpose of measuring such water * * * (and in cities of the first class such meters shall be furnished upon demand without charge), are hereby required to supply printed tables to their patrons semi-annually, on the 1st day of January and July of each year, which said tables shall show the Drice charged per thousand units for such water.” There is nothing in the above statute prohibiting city councils in cities of the second class from passing an ordinance requiring water companies to furnish meters to their patrons at the expense of the companies, nor is there anything in the statute prohibiting cities of the second class from passing an ordinance requiring the patrons of water companies who demanded meters to pay for same. The law in this respect as to cities of the second class has not been changed by the passage of the above act. The council has precisely the same power in these cities with reference to “meters” as it had before. Having reached the conclusion that the judgment ot tlxe chancery court granting, the injunction is correct, the questions incident to the regularity of the proceeding for temporary restraining order necessarily pass out. The decree is affirmed.